Exhibit 10.2
COLUMBIA LABORATORIES, INC.
WARRANT TO PURCHASE COMMON STOCK
To Purchase [•] Shares of Common Stock
Date of Issuance: October [•], 2009
VOID AFTER APRIL 30, 2015
     THIS CERTIFIES THAT, for value received, [•] or permitted registered
assigns (the “HOLDER”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Columbia Laboratories, Inc., a Delaware
corporation (the “COMPANY”) up to [•] shares of the common stock of the Company,
par value $0.01 per share (the “COMMON STOCK”). This warrant is one of a series
of warrants issued by the Company as of the date hereof (individually a
“WARRANT;” collectively, “COMPANY WARRANTS”) pursuant to that certain
subscription agreement between the Company and the Holder, dated as of October
[•], 2009 (the “SUBSCRIPTION AGREEMENT”).
     1. DEFINITIONS. Capitalized terms used herein but not otherwise defined
herein shall have their respective meanings as set forth in the Subscription
Agreement. As used herein, the following terms shall have the following
respective meanings:
          (A) “Eligible Market” means any of the New York Stock Exchange, the
NYSE Amex, The NASDAQ Global Market, The NASDAQ Global Select Market or The
NASDAQ Capital Market.
          (B) “Exercise Period” shall mean the period commencing on April 30,
2010 and ending at 5:00 p.m. New York City time on April 30, 2015, unless sooner
terminated as provided below.
          (C) “Exercise Price” shall mean $1.52 per share, subject to adjustment
pursuant to Section 4 below.
          (D) “Exercise Shares” shall mean the shares of Common Stock issuable
upon exercise of this Warrant.
          (E) “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
          (F) “Trading Market” shall mean the NASDAQ Global Market or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
     2. EXERCISE OF WARRANT. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its

 



--------------------------------------------------------------------------------



 



address set forth on the signature page hereto (or at such other address as it
may designate by notice in writing to the Holder):
          (A) An executed Notice of Exercise in the form attached hereto; and
          (B) Payment of the Exercise Price either (i) in cash or by check or
(ii) pursuant to Section 2.1 below.
     Execution and delivery of the Notice of Exercise shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
     Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company (the “Transfer Agent”) to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission system if the Company is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise within three business days
from the delivery to the Company of the Notice of Exercise and payment of the
aggregate Exercise Price as set forth above (“Exercise Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the date the Exercise
Price is received by the Company. The Exercise Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date this Warrant has been exercised by payment to the
Company of the Exercise Price.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which the Notice of
Exercise was provided and payment of the Exercise Price was made, irrespective
of the date of delivery of such certificate or certificates, except that, if the
date of providing such Notice of Exercise and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open.
     In addition to any other rights available to the Holder, if the Company
fails to cause the Transfer Agent to transmit to the Holder a certificate or
certificates representing the Exercise Shares pursuant to an exercise on or
before the Exercise Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Exercise Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Exercise Shares that the Company was required
to deliver to the Holder in connection with the exercise at issue by (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Exercise Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.

2



--------------------------------------------------------------------------------



 



     To the extent permitted by law, the Company’s obligations to issue and
deliver Exercise Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other person or entity of any
obligation to the Company or any violation or alleged violation of law by the
Holder or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Company to the Holder in
connection with the issuance of Exercise Shares. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof.
          2.1 NET EXERCISE. If during the Exercise Period, the Holder desires to
exercise this Warrant and sell Exercise Shares and is not permitted to sell
Exercise Shares pursuant to the Registration Statement, as defined in the
Subscription Agreement, and the fair market value of one share of the Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant by payment of cash or by check,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being canceled) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:
X = Y (A-B)
 
   A

         
Where
  X =   the number of Exercise Shares to be issued to the Holder
 
       
 
  Y =   the number of shares of Common Stock purchasable under this Warrant or,
if only a portion of this Warrant is being exercised, the portion of this
Warrant being canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one share of the Company’s Common Stock (at the
date of such calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the “fair market value” of one share
of Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Nasdaq Global Market or other Eligible Market
where the Common Stock is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
“Bloomberg”) for the ten (10) consecutive trading days immediately prior to the
Exercise Date, or (ii) if the Nasdaq Global Market is not the principal Trading
Market for the shares of Common Stock, the average of the reported sales prices
reported by Bloomberg on the principal Trading Market for the Common Stock
during the same period, or, if there is no sales price for such period, the last
sales price reported by Bloomberg for such period, or (iii) if neither of the
foregoing applies, the last sales price of such security in the over-the-counter
market on the pink sheets or bulletin board for such security as reported by
Bloomberg, or if no sales price is so reported for such security, the last bid
price of such security as reported by Bloomberg or (iv) if fair market value
cannot be

3



--------------------------------------------------------------------------------



 



calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of the Company in the exercise
of its good faith judgment.
          2.2 ISSUANCE OF NEW WARRANTS. Upon any partial exercise of this
Warrant upon a request by the Holder, the Company, at its expense, will
forthwith and, in any event within five business days, issue and deliver to the
Holder a new warrant or warrants of like tenor, registered in the name of the
Holder, exercisable, in the aggregate, for the balance of the number of shares
of Common Stock remaining available for purchase under this Warrant.
          2.3 PAYMENT OF TAXES AND EXPENSES. The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant.
          2.4 EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS. A Holder shall not
have the right to exercise any portion of this Warrant, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
exercise, such Holder (together with such Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of 9.99% of
the Company’s outstanding Common Stock. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination described in
such sentence is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by such Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other shares of Common Stock or Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 2.4, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act, it being
acknowledged by a Holder that the Company is not representing to such Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and such Holder is solely responsible for any filings required to be made in
accordance therewith. To the extent that the limitation contained in this
Section 2.4 applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be each Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 2.4, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two (2) Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The provisions of this
Section 2.4 may be waived by such Holder, at the election of such Holder, upon
not less than 61 (sixty-one) days’ prior notice to the

4



--------------------------------------------------------------------------------



 



Company, and the provisions of this Section 2.4 shall continue to apply until
such 61st day (or such later date, as determined by such Holder, as may be
specified in such notice of waiver).
     3. COVENANTS OF THE COMPANY.
          3.1 COVENANTS AS TO EXERCISE SHARES. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
          3.2 NO IMPAIRMENT. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may be necessary or appropriate
in order to protect the exercise rights of the Holder against impairment.
          3.3 NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least ten (10) days prior to the date on which any such record is to be taken
for the purpose of such dividend or distribution, a notice specifying such date.
In the event of any voluntary dissolution, liquidation or winding up of the
Company, the Company shall mail to the Holder, at least ten (10) days prior to
the date of the occurrence of any such event, a notice specifying such date. In
the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
ten (10) days prior to the date of the occurrence of such event, a notice
specifying such date.
     4. ADJUSTMENT OF EXERCISE PRICE AND SHARES.
               (A) In the event of changes in the outstanding Common Stock of
the Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, reorganizations,
liquidations, consolidation, acquisition of the Company (whether through merger
or acquisition of substantially all the assets or stock of the Company), or the
like, the number, class and type of shares available under this Warrant in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder of this Warrant, on exercise for the same aggregate Exercise Price, the
total number, class, and type of shares or other property as the Holder would
have owned had this Warrant been exercised prior to the event and had the Holder
continued to hold such shares until the event requiring adjustment. The form of
this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.

5



--------------------------------------------------------------------------------



 



               (B) If at any time or from time to time the holders of Common
Stock of the Company (or any shares of stock or other securities at the time
receivable upon the exercise of this Warrant) shall have received or become
entitled to receive, without payment therefor,
                    (I) Common Stock or any shares of stock or other securities
which are at any time directly or indirectly convertible into or exchangeable
for Common Stock, or any rights or options to subscribe for, purchase or
otherwise acquire any of the foregoing by way of dividend or other distribution
(other than a dividend or distribution covered in Section 4(A) above);
                    (II) any cash paid or payable otherwise than as a cash
dividend; or
                    (III) Common Stock or additional stock or other securities
or property (including cash) by way of spinoff, split-up, reclassification,
combination of shares or similar corporate rearrangement (other than shares of
Common Stock pursuant to Section 4(A) above), then and in each such case, the
Holder hereof will, upon the exercise of this Warrant, be entitled to receive,
in addition to the number of shares of Common Stock receivable thereupon, and
without payment of any additional consideration therefor, the amount of stock
and other securities and property (including cash in the cases referred to in
clauses (II) and (III) above) which such Holder would hold on the date of such
exercise had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property.
               (C) Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Exercise Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder and to the Transfer Agent.
     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
     6. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (A) the Company shall, directly or indirectly, in one or more
related transactions, (i) consolidate or merge with or into (whether or not the
Company is the surviving corporation) another person or persons, if the holders
of the Company’s voting stock (not including any shares of the Company’s voting
stock held by the person or persons making or party to, or associated or
affiliated with the persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Company’s voting stock or such
voting securities of such other surviving person immediately following such
transaction, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
person, or (iii) allow another person to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of the Company’s voting stock (not including any shares of the Company’s
voting stock held by the person or persons making or party to, or associated or
affiliated with the persons making or party to, such purchase, tender or
exchange offer), or (iv)

6



--------------------------------------------------------------------------------



 



consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another person whereby such other person acquires more than
the 50% of the outstanding shares of the Company’s voting stock (not including
any shares of the Company’s voting stock held by the other person or other
persons making or party to, or associated or affiliated with the other persons
making or party to, such stock purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify its Common Stock or
(B) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than 50% of
the aggregate ordinary voting power represented by issued and outstanding Common
Stock (in any such case, a “FUNDAMENTAL TRANSACTION”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, upon exercise of this Warrant
(disregarding any limitation on exercise contained herein solely for the purpose
of such determination), the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “ALTERNATE CONSIDERATION”) receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event (disregarding
any limitation on exercise contained herein solely for the purpose of such
determination). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 6 and ensuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
     7. NO STOCKHOLDER RIGHTS. Other than as provided in Section 3.3 or
otherwise herein, this Warrant in and of itself shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.
     8. TRANSFER OF WARRANT. Subject to compliance with applicable securities
laws and restrictions on transfer set forth in the Subscription Agreement, this
Warrant and all rights hereunder are transferable, by the Holder in person or by
duly authorized attorney, upon delivery of this Warrant and the form of
assignment attached hereto to any transferee designated by Holder. The
transferee shall sign such transfer documentation in form and substance
reasonably satisfactory to the Company and its counsel.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

7



--------------------------------------------------------------------------------



 



     10. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to the
Subscription Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.
     11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of Delaware.
     13. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Holder. No
waivers of any term, condition or provision of this Warrant, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
     14. RESTRICTIONS. The Holder acknowledges that the Exercise Shares acquired
upon the cashless exercise of this Warrant, if not registered pursuant to an
effective registration statement, may have restrictions upon resale imposed by
federal and states securities laws.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of October [•], 2009.

            COLUMBIA LABORATORIES, INC.
      By:           Name:           Title:           354 Eisenhower Parkway
Livingston, New Jersey 07039
                       

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: COLUMBIA LABORATORIES, INC.
     (1) [_] The undersigned hereby elects to purchase [______] shares of the
common stock, par value $0.01 (the “Common Stock”), of COLUMBIA LABORATORIES,
INC. (the “Company”) pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
          [_] The undersigned hereby elects to purchase [______] shares of
Common Stock of the Company pursuant to the terms of the net exercise provisions
set forth in Section 2.1 of the attached Warrant, and shall tender payment of
all applicable transfer taxes, if any.
     (2) Please issue the certificate for shares of Common Stock in the name of,
and pay any cash for any fractional share to:
 
Print or type name
 
Social Security or other Identifying Number
 
Street Address
 
City State Zip Code
     (3) If such number of shares shall not be all the shares purchasable upon
the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:
     Please insert social security or other identifying number:
________________________
 
(Please print name and address)
 

 



--------------------------------------------------------------------------------



 



     (4) [_] The undersigned hereby represents and warrants that, in the event
the registration statement covering the shares of Common Stock to be issued upon
exercise of this Warrant is not effective, he, she or it is an “Accredited
Investor,” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.
Dated:

                        (Signature)                  (Print name)           

2



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
     (To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   
 
   
 
  (Please Print)
 
   
Address:
   
 
   
 
  (Please Print)

Dated: [_________], 200[_]
Holder’s Signature: _______________
Holder’s Address: _______________
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 